The Court,
Chambers J:,
granted the motion on the payment of five dollars costs as the terms of the order. The terms of the order were complied with.
Defendant, not satisfied with the rulings of the court below', applied to the Supreme Court for a writ of mandamus, compelling the court below to vacate said order.
At the hearing of motion for mandamus before the Supreme Court,' held, that, as the order complained of was granted upon terms, and the terms had been accepted by defendant, she, (defendant), must be deemed to have waived her right to complain of the entry of the order, and the motion for mandam’us was therefore ’denied*

Perhaps the case should he entitled in the Supreme Court. No opinion was filed in that court in the matter of the. application for writ of mandamus, though the reason for their refusal to grant the writ is-correctly stated above.